Name: Commission Regulation (EC) NoÃ 1642/2006 of 7 November 2006 amending Council Regulation (EC) NoÃ 51/2006 as regards the catch limits for the stock of sprat in ICES zones IIa (EC waters) and IV (EC waters)
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 8.11.2006 EN Official Journal of the European Union L 308/5 COMMISSION REGULATION (EC) No 1642/2006 of 7 November 2006 amending Council Regulation (EC) No 51/2006 as regards the catch limits for the stock of sprat in ICES zones IIa (EC waters) and IV (EC waters) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(7) thereof, Whereas: (1) Preliminary catch limits for sprat in ICES zones IIa (EC waters) and IV (EC waters) are laid down in Annex IA to Regulation (EC) No 51/2006. (2) Pursuant to Article 5(7) of that Regulation, the Commission may revise the catch limits in the light of scientific information collected during the first half of 2006. (3) In the light of the scientific information collected during the first half of 2006, the catch limits for sprat in the zones concerned should be reduced. (4) Regulation (EC) No 51/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 51/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Regulation (EC) No 1591/2006 (OJ L 296, 26.10.2006, p. 1). ANNEX Annex IA to Regulation (EC) No 51/2006 is amended as follows: The entry concerning the stock of sprat in zones IIa (EC waters) and IV (EC waters) is replaced by the following: Species : Sprat Sprattus sprattus Zone : IIa (EC waters), IV (EC waters) SPR/2AC4-C Belgium 1 787 Precautionary TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 141 464 Germany 1 787 France 1 787 Netherlands 1 787 Sweden 1 330 (1) United Kingdom 5 898 EC 155 840 Norway 10 000 (2) Faeroe Islands 9 160 (3) TAC 175 000 (1) Including sand eel. (2) May only be fished in Subarea IV (EC waters). (3) This quantity may be fished in IV and VIa north of 56 ° 30 ² N. The quota includes a maximum by-catch of 1 832 tonnes of herring. If this by-catch quota is exhausted then fisheries by the Faeroe Islands using nets with mesh sizes less than 32 mm is prohibited in Community waters. Any by-catch of blue whiting shall be counted against the blue whiting quota established for fishing areas VIa, VIb and VII.